DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2-13 are objected to because of the following informalities:  

Claim 1 recites in preamble,  A low-erosion internal ion source for cyclotrons. However, depending claims 2-13 recites that, the ion source according to claim. Examiner suggest to amend the claims 2-13 the low-erosion internal ion source for cyclotrons. 

Appropriate correction is required.

Allowable Subject Matter

Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that the
A low-erosion internal ion source for cyclotrons, comprising:   a coaxial conductor  disposed in the cavity   of the body   and arranged parallel to a the longitudinal axis of the cavity ; an expansion chamber   connected to the cavity  through a plasma outlet hole  made in the body ; an ion-extraction aperture in contact with the expansion chamber; the interior walls of the body  are conductive; the coaxial conductor having ends, at least one of the ends of the coaxial conductor   is in contact with at least one of the circular interior walls  of the body, forming a coaxial resonant cavity; the coaxial conductor has a conductive protuberance that extends radially into the cavity, said conductive protuberance being opposite the plasma outlet hole. Hence, claim 1 and depending claims are allowable subject matter.

Claims 2-13 are objected due to antecedent basis issues.

Conclusion

Claim 1 is allowed.

Claims 2-13 are objected due to some antecedent basis issues in the preamble.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/7/2002